Citation Nr: 0201840	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a head 
injury. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969, with subsequent service in the Naval Reserve.  The 
veteran's claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2000 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied entitlement to 
service connection for residuals of a head injury.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has 
been obtained by the RO.

2.  The veteran is not shown to have any current residuals of 
a head injury sustained in active service. 


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
was hit on the head by a fire extinguisher in active service 
in 1969, causing residuals from a head injury, including a 
pinch nerve in his shoulder, headaches, hearing loss, and 
memory loss.  Therefore, he maintains that service connection 
is warranted.  The RO denied the veteran's claim in an August 
2000 rating decision stating that there was an absence of 
evidence tending to show that the veteran incurred a 
significant head injury in service resulting in a chronic 
disability.  The veteran disagreed with that decision, and 
initiated this appeal.

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159).  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim in 
a July 2000 VA letter, an August 2000 rating decision, a 
November 2000 Statement of the Case, a January 2001 VA 
letter, an August 2001 Hearing Officer Decision, and an 
August 2001 Supplemental Statement of the Case.  He was also 
provided an opportunity to submit such evidence.  See 38 
U.S.C.A. § 5103A.  Moreover, in the November 2000 Statement 
of the Case and the August 2001 Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the rating 
decision, VA letters, Statement of the Case, Hearing Officer 
Decision, and the Supplemental Statement of the Case provided 
to the veteran specifically satisfy the requirements of 38 
U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A.  In the present case, VA complied with 
the VCAA's duty to assist by aiding the veteran in obtaining 
outstanding medical evidence.  All known and available 
private and VA medical records have been obtained and are 
associated with the veteran's claims file.  

The RO has obtained the veteran's service medical records 
from his Reserve service, but the medical records from the 
veteran's active service between April 1968 through December 
1969, are not in the claims file.  The record reflects that 
the RO made requests for service medical records in July 
2000, January 2001, and February 2001.  It appears from the 
record that the veteran changed his last name in 1974, and 
this may have contributed to VA's inability to obtain service 
medical records dated before his name change.  However, the 
Board finds that an equitable disposition can be reached in 
this case without obtaining the veteran's service medical 
records from his period of active service for several 
reasons, including the veteran's testimony at his personal 
hearing in February 2001.  The veteran testified that he was 
instructed not to report the fire extinguisher incident.  He 
also testified that he did not get medical treatment after 
the alleged incident, and that his head injury healed.  
Further, the veteran testified that the only treatment he 
received for residuals of his head injury, including a 
pinched nerve in his shoulder, headaches, hearing loss and 
memory loss, was within the last ten years.  The veteran also 
conceded at the hearing that although he received corrective 
lenses in service, his vision problems were not related to 
residuals of a head injury sustained in service.  Since the 
veteran maintains that did not receive treatment for his 
claimed head injury during active service, and did not report 
the incident, the Board finds that obtaining these service 
medical records is not necessary for an equitable evaluation 
of the veteran's claim.  Moreover, the Board will concede for 
purposes of this appeal that the veteran sustained a head 
injury during active service, as he maintains.  

The record also reflects that the veteran received VA 
outpatient treatment between June 2000 through May 2001.  The 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
in view of the medical evidence of record including the 
available service medical records and post-service medical 
evidence (both private and VA).  As it is further explained 
in the decision below, the medical evidence of record 
contains no clinical findings that the veteran currently 
suffers from residuals of a head injury sustained in service.  
Therefore, the Board finds that a medical examination or 
opinion is not necessary in this case.  38 U.S.C.A. 
§ 5103A(d)(2).  

VA notified the veteran of the recently passed VCAA, advised 
the veteran of the evidence necessary to substantiate his 
claim and requested that the veteran notify VA if there was 
any additional medical evidence he would like VA to consider 
for the head injury or residuals from the head injury he 
claimed.  Further, VA notified the veteran in August 2001 
that it had not received the treatment records from St. 
Francis Hospital to date and wanted to know if he still 
wanted a hearing before a Member of the Board.  In response, 
the veteran notified VA in August 2001 that he wanted his 
case to be decided based upon the information in VA's 
possession.  The Board interprets the veteran's request as 
wanting to proceed with the claim without the records from 
St. Francis Hospital and a withdrawal to his request for a 
hearing.  See 38 C.F.R. § 20.702.  The Board thus finds that 
VA has satisfied the duty to assist the veteran establish his 
claim as mandated under the VCAA and no useful purpose would 
be served by delaying this case with additional development.  
See Soyini v. Derwinski, 1 Vet. App. 540-546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case).  In 
short, the case is ready for appellate review. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The elements for establishing service 
connection include:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The veteran's available service medical records indicate that 
he was examined in April 1975 in conjunction with his Reserve 
service.  On examination, no abnormalities were noted 
regarding residuals of a head injury, and the veteran was 
found fit to enter active duty for training.  In the report 
of medical history dated April 1975, the veteran reported 
that he was in excellent health and denied having had a head 
injury, any frequent or severe headaches, sinusitis, hearing 
loss, shoulder pain, back pain, loss of memory or amnesia.  
The service medical records from his Reserve service show 
that the veteran was examined at least two times a year from 
April 1974 to June 1978.  On examination, the veteran 
certified each time that he was in good health and that there 
had been no change in his health since the last examination.  

The veteran was given a private psychological evaluation in 
June 1992 by Paul J. Martin, Ph.D., and again in October 1996 
by April J. Faidley, Ph.D.  The veteran reported no physical 
complaints involving residuals of a head injury sustained in 
service during either examination.  There were no findings of 
chronic residual disability secondary to head injury 
resulting from service.  Although the June 1992 examination 
diagnosed him with borderline intelligence, dysthymia, and a 
personality disorder, the October 1996 examination concluded 
that there was no diagnosis.  

Records pertaining to the pinched nerve in his shoulder 
include VA medical records dated December 1980, indicating 
that the veteran sought treatment complaining of numbness and 
weakness on raising his left arm.  The examiner stated that 
according to the veteran, he began to notice the numbness and 
weakness on raising his left arm when working as a mechanic 
while putting his arm over his head.  Symptoms were much less 
frequent when he discontinued working as a mechanic.  There 
was no reference to service.  An April 1981 VA outpatient 
treatment record contains a diagnosis of probable thoracic 
outlet syndrome.  The veteran reported that his symptoms of 
numbness and weakness were much less frequent now that he was 
not working as a mechanic.  The veteran received a private 
physical examination in September 1996 by Yazan Khatid, M.D., 
complaining of right arm pain and weakness and diagnosed as 
having chronic right shoulder pain.  There was no reference 
to service.  In February 2001, the veteran was examined by VA 
after complaining about pain in his left arm after painting 
all day.  There was no reference to service.   

Records pertaining to the veteran's memory loss include VA 
medical records, which demonstrate that in September 2000, 
the veteran complained of suffering from memory loss related 
to being hit by a fire extinguisher in 1968.  No diagnosis 
was made relating the veteran's memory loss to service.  In 
October 2000, R. W. Palmer, M.D. signed a physician 
certification stating that the veteran's memory loss was due 
to a head injury suffered in the Navy in 1969; that statement 
was not accompanied by any explanation, clinical findings, or 
treatment records.  

In December 2000, Steven Miller, M.D. signed a physician 
certification stating that the veteran reported a history of 
a closed head injury (hit with fire extinguisher).  Dr. 
Miller stated that the veteran was status post evaluation by 
a Dr. Faidley in 1996 and determined to be dyslexic.  He 
stated "I am sure of the connection."

In a February 2001 VA nursing assessment, it was noted that 
the veteran presented with complaints of memory loss and 
dyslexia, and that he wanted a doctor's statement about a 
connection with a past head injury.  A March 2001 VA 
outpatient treatment record indicates that the veteran 
reported having had a traumatic brain injury during service 
when he was hit on the head with a fire extinguisher.  In a 
May 2001 VA outpatient treatment record the veteran was seen 
after a toolbox fell and hit him on the head.  There was a 
small laceration on the top of his head.  The wound was 
treated with local care, and a dressing.  

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a head injury sustained in 
service.  While there is no contemporaneous medical evidence 
that documents the in-service injury the veteran reports he 
sustained, for the purpose of this decision the Board 
concedes that such an injury occurred.  However, the medical 
evidence of record is completely silent for any indication of 
current residuals of a head injury incurred during service, 
other than a few recent incidents where doctors appear to 
have recorded the veteran's report of his own history.  As 
noted earlier, the service medical examinations conducted 
April 1974 through June 1978 (close in time to the claimed 
head injury) do not show any chronic residual effects 
resulting from any head injury sustained in service in 1969.  
Further, there is no continuity of symptomatology as none of 
the medical records indicate any complaints by the veteran of 
residuals of a head injury sustained in service until many 
years following service.  In fact, the first indication in 
the record that the veteran reported the in-service head 
injury to doctors was over 30 years after the claimed 
incident occurred.  

While Dr. Palmer opines that the veteran's memory loss is due 
to a head injury sustained in service, the doctor provided no 
medical basis for his opinion and it appears that the opinion 
was based on the veteran's report of medical history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
medical comment, does not constitute competent medical 
evidence).  It is not known whether Dr. Palmer reviewed any 
of the veteran's medical records, or examined the veteran.  
Dr. Palmer's statement was conclusory, and he provided no 
medical evidence showing memory loss as a chronic disability, 
or clinical findings supporting his statement.  The fact that 
the medical examinations conducted closer to the veteran's 
active service between 1975 and 1978 showed no clinical 
findings of residuals of a head injury sustained in service, 
and the fact that the veteran did not complain of any 
residuals of a head injury sustained in service for 30 years 
after service weighs against Dr. Palmer's opinion.

Moreover, although VA records in September 2000 reveal that 
the veteran complained of memory loss due to the head injury 
sustained in service, there are simply no medical findings to 
this effect.  Rather, those entries appear to be based on the 
veteran's report of his own history.  For the reasons stated 
above, the Board finds that the veteran's current complaints 
of memory loss are not a residual of a head injury sustained 
in service. 

Dr. Miller's statement is also unpersuasive.  Dr. Miller 
appears to state that there is a connection between the 
veteran's current dyslexia, as diagnosed by a Dr. Faidley, 
and the veteran's reported history of being hit on the head 
in service with a fire extinguisher.  However, the Board has 
reviewed Dr. Faidley's October 1996 report, which concludes 
that the veteran had no diagnosis.  In fact, Dr. Faidley 
noted in her report that the veteran had no physical 
complaints at the time of the examination, over twenty-five 
years after the head injury incident in service.  There is no 
indication whether Dr. Miller examined the veteran, or 
reviewed any medical records other than the one from Dr. 
Faidley.  Dr. Miller provides no clinical support for his 
statement, and it appears to have been based on the veteran's 
report of his own history.  See LeShore, supra.  As such, the 
Board is not persuaded by Dr. Miller's statement.  

The veteran has provided no medical evidence establishing 
that the pinched nerve in his shoulder, his headaches or his 
hearing loss are residuals of a head injury sustained in 
service.  The medical evidence of record possibly relating to 
a pinched nerve in his shoulder is found in the December 1980 
VA report where the veteran attributed the pain in his 
shoulder to his work as a mechanic.  In the September 1996 
medical report from Dr. Khatid, the veteran complained of 
pain in his left arm from physical labor.  There was no 
mention of service connection in any of the medical reports.  
Also, there is no medical evidence of record establishing 
that the veteran has complained of or has been diagnosed with 
a disability involving headaches or hearing loss. 

In summary, while the Board accepts the veteran's contentions 
that he was hit on the head with a fire extinguisher during 
service, the recent medical evidence simply contains no 
probative findings of current residuals of an in-service head 
injury.  Other than a few medical reports that restate the 
veteran's report of the in-service injury, there are no 
clinical findings of current residuals of that injury.  
Rather, the veteran's complaints of a pinched nerve have been 
linked to physical labor.  His complaints of memory loss have 
not been given a specific etiology, and the record is silent 
for current findings of headaches or hearing loss.  Thus, in 
the absence of medical evidence of a current disorder that is 
specifically attributed to an in-service head injury, the 
elements of service connection have not been met, and the 
claim must be denied.  

As the medical evidence of record does not support that the 
veteran is currently suffering from residuals of a head 
injury sustained in service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a head injury is denied. 



		
	L. H. ESKENAZI
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

